United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
AUDIE L. MURPHY MEMORIAL VETERANS
HOSPITAL, San Antonio, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0320&20-1405
Issued: September 20, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL IN DOCKET NO. 21-0320 AND
DISMISSING PETTION FOR RECONSIDERATION
IN DOCKET NO. 20-1405
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
On January 3, 2021 appellant sought an appeal from two purported decisions of the Ofﬁce
of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned
Docket No. 21-0320.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of ﬁnal adverse OWCP decisions issued under the Federal Employees’ Compensation Act. 1
The case record as transmitted to the Board does not contain a ﬁnal adverse decision of OWCP
issued within 180 days from the date of docketing of the current appeal. 2 The most recent OWCP
decision is dated October 27, 2017. By a January 23, 2020 decision in Docket No. 18-0562, the
Board afﬁrmed the October 27, 2017 OWCP decision, ﬁnding that appellant did not meet her
burden of proof to establish that her condition was causally related to the accepted factors of her
1

5 U.S.C. § 8149; 20 C.F.R. §§ 50l.2(c) and 50l.3(a).

2
20 C.F.R. § 50l.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date
of issuance of a decision of the OWCP.”

federal employment. 3 As there is no ﬁnal adverse decision issued by OWCP over which the Board
may properly exercise jurisdiction, the Board concludes that the appeal docketed as No. 21-0320
must be dismissed. Regarding whether appellant’s January 3, 2021 appeal may be construed as a
petition for reconsideration of the Board’s October 16, 2020 order dismissing appeal in Docket
No. 20-1405 and order dismissing petition for reconsideration in Docket No. 18-0562,4 the Board
concludes that it must be dismissed for lack of jurisdiction. Section 501.7(a) of the Board’s Rules
of Procedure 5 provides that, “The Appellant or the Director [of OWCP] may file a petition for
reconsideration of a decision or order issued by the Board within 30 days of the date of
issuance….” The Board notes that its October 16, 2020 decision became final upon the expiration
of 30 days from the date thereof.6 The Board’s October 16, 2020 order also dismissed appellant’s
petition for reconsideration in Docket No. 18-0562 as not filed within 30 days of the Board’s
January 23, 2020 decision. As there is no provision in the Board’s Rules of Procedure 7 for filing
a petition for reconsideration of the denial of a petition for reconsideration, the Board concludes
that it lacks jurisdiction to either grant or deny appellant’s petition for reconsideration. 8
Accordingly,

3

Docket No. 18-0562 (issued January 23, 2020).

4

Docket Nos. 20-1405 & 18-0562 (issued October 16, 2020).

5

20 C.F.R. § 501.7(a).

6

Id. at § 501.6(d).

7

Id. at § 501 et seq.

8

See John A. Johnson, 44 ECAB 602 (1993) (wherein the Board dismissed appellant’s petition for reconsideration
of a denial of a petition for reconsideration, finding no basis to file a second petition for reconsideration, pursuant to
20 C.F.R. § 501.7(a)).

2

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0320 is dismissed.
IT IS FURTHER ORDERED THAT the petition for reconsideration in Docket No. 201405 is dismissed for lack of jurisdiction.
Issued: September 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

